ICJ_034_Interhandel_CHE_USA_1957-10-24_ORD_01_NA_01_FR.txt. I15

OPINION INDIVIDUELLE DE M. KLAESTAD
[Traduction]

Je partage l’opinion selon laquelle la demande en indication de
mesures conservatoires doit être rejetée, mais ceci pour des raisons
différentes que j’exposerai brièvement, de façon générale, sans
entrer dans les détails.

Au présent stade préliminaire de la procédure, j'ai à examiner
sommairement et de manière provisoire s’il apparaît, prima jacie,
que la Cour n’a pas compétence pour agir en vertu de l’article 41
de son Statut.

Dans sa déclaration d'acceptation de la juridiction obligatoire
de la Cour, le Gouvernement des Etats-Unis d'Amérique a formulé
la réserve selon laquelle la déclaration ne s’applique pas «aux
différends relatifs à des questions relevant essentiellement de la
compétence nationale des Etats-Unis d’ Amérique, telle qu’elle est
fixée par les États-Unis d'Amérique ». Cette réserve se rapporte à
l’ensemble de la juridiction de la. Cour aux termes du Statut, y
compris sa compétence pour agir en vertu de l'article 47.

Le Gouvernement des États-Unis a présenté, conformément à
l’article 62 du Règlement de la Cour, une exception préliminaire en
l'instance introduite par la requéte,.« pour autant que cette requête
se rapporte à la vente ou aux autres mesures de disposition des
actions de la General Aniline and Film Corporation actuellement
détenues par le Gouvernement des États-Unis ». Le Gouvernement
des Etats-Unis a décidé que la vente ou la disposition des actions
est une question qui reléve essentiellement de sa compétence
nationale. [la invoqué la réserve précitée et a contesté la compétence
de la Cour pour indiquer des mesures conservatoires se rapportant
à la vente ou aux autres mesures de disposition des actions. Cette
invocation de la réserve doit être entendue comme se rapportant
à la première conclusion de la requête, relative à la prétendue obli-
gation de restituer les avoirs de l’Zuferhandel, et non pas à la seconde
conclusion, de caractère subsidiaire, qui a trait à la référence à un
règlement judiciaire, à l’arbitrage ou à la conciliation.

A l'audience, le co-agent du Gouvernement suisse s’est référé à la
question de la validité de la réserve des États-Unis mais il n’a pas
expressément prétendu que cette réserve fat non valide. En ce qui
concerne cette question, il ne paraît pas pour le moment qu'il y ait
une divergence de vues que la Cour aurait à examiner.

Dans l'affaire relative à Certains Emprunts norvégiens, la Cour
s’est trouvée en présence d’une situation semblable. En vertu de la
condition de réciprocité, la Norvège avait invoqué une réserve
contenue dans la déclaration française d’ acceptation de la juridic-
tion obligatoire de la Cour et semblable à la réserve des États-Unis

14
INTERHANDEL (OP. INDIV. DE M. KLAESTAD) 116

mentionnée plus haut. Les deux Parties se sont fondées sur la
déclaration française et ont argumenté en se basant sur la validité
juridique de la réserve. Dans ces circonstances, la Cour ne s’est pas
tenue pour appelée à entrer dans un examen de la validité de la
réserve française et a décidé de l'appliquer.

Je considère qu’il me faudra adopter dans la présente espèce la
même attitude, en appliquant la réserve dans la mesure où elle est
invoquée et sans entrer dans un examen de sa validité. Mais à ce
stade préliminaire de la présente procédure, la conclusion que la
Cour n’est pas compétente en ce qui concerne la question à laquelle
se rapporte l'exception préliminaire, ne doit nécessairement avoir
qu'un caractère provisoire. Une telle conclusion prima facie ne
préjuge en aucune manière la question de la compétence de la Cour
pour connaître de l'affaire au fond.

(Signé) Helge KLAESTAD.

15
